TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00605-CV


                                         R. M., Appellant

                                                v.

                                    D. R. and B. R., Appellees


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
       NO. C2016-1621B, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant R.M. filed his notice of appeal on September 13, 2017. The appellate

record was complete October 2, 2017, making appellant=s brief due October 23, 2017. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than November 17, 2017.

If the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on November 2, 2017.



Before Chief Justice Rose, Justices Pemberton and Goodwin